UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5217



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JORGE TORRES-AGUILAR, a/k/a Jorge Aguilar
Torres, a/k/a Nectacin Gonzalez-Pineda,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-000228-WLO)


Submitted:   November 15, 2007         Decided: November 20, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Scott Coalter, MCKINNEY & JUSTICE, PA, Greensboro, North
Carolina, for Appellant. Angela Hewlett Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jorge   Torres-Aguilar     appeals      his   55-month     sentence

imposed pursuant to his guilty plea to reentry of an illegal alien

felon.    Counsel has filed an Anders v. California, 386 U.S. 738

(1967),   brief    and   Torres-Aguilar      has   not    filed   a    pro     se

supplemental brief.      The Government elected not to file a brief.

Counsel raises the issue of whether Torres-Aguilar’s sentence was

reasonable.   We affirm.

           This court reviews the imposition of a sentence for

reasonableness.     United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).     After   Booker,   courts   must    calculate    the    appropriate

guideline range, making any appropriate factual findings.               United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).               The court

then should consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2007), and determine an appropriate sentence.              Davenport,

445 F.3d at 370. A sentence imposed within the properly calculated

guideline range is presumptively reasonable.                Rita v. United

States, 127 S. Ct. 2456 (2007); United States v. Green, 436 F.3d

449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).                   If a

court imposes a sentence outside the guideline range, it must state

its reasons for doing so.      Hughes, 401 F.3d at 546.           Because the

district court adequately explained the basis for its sentencing


                                  - 2 -
decision, taking into consideration Torres-Aguilar’s arguments, and

sentenced Torres-Aguilar within the guideline range, we conclude

that the resulting fifty-five month sentence was reasonable.           See

United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006),

cert. denied, 127 S. Ct. 3044 (2007); Green, 436 F.3d at 457.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We   therefore   affirm    Torres-Aguilar’s   conviction   and

sentence.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.     If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that a

copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -